Case 5:20-cv-00259-JSM-PRL Document 13 Filed 09/30/20 Page 1 of 3 PageID 431




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    OCALA DIVISION

DAVID PADILLA,

        Plaintiff,

v.                                                                Case No: 5:20-cv-259-Oc-30PRL

GEOVERA SPECIALTY INSURANCE
COMPANY,

        Defendant.


                                              ORDER
        In this breach of insurance contract dispute, Defendant GeoVera Specialty Insurance

Company has moved to compel the production of a more specific Rule 26(1)(A)(iii) computation

of damages and seeks sanctions against the plaintiff for having to file the motion. (Doc. 11).

        Although counsel for the defendant represented that she conferred with counsel for the

plaintiff in a good-faith effort to resolve the issues raised, counsel for the plaintiff represents that

the only communication received was a single email. (Doc. 12-2). While the court is well aware

that email is a customary way of communicating, courts have interpreted “communicate” to mean

“to speak to each other in person or by telephone, in a good faith attempt to resolve disputed

issues.” Davis v. Apfel, No. 6:98-CV-651-ORL-22A, 2000 WL 1658575 at n.1 (M.D. Fla. Aug.

14, 2000). This is noted because it seems that better communication might eliminate or narrow the

discovery issues in this case. A few telephone calls may have more quickly revealed the exact

issues the defendant had with the plaintiff’s disclosures, and the plaintiff’s counsel could have

clarified which proof of loss was the correct one, and any other issues that the defendant may have.
Case 5:20-cv-00259-JSM-PRL Document 13 Filed 09/30/20 Page 2 of 3 PageID 432




       Under Fed. R. Civ. P. Rule 26(a)(1)(A)(iii), a party must provide to the other party a

computation of each category of damages claimed and documents or other evidentiary material on

which each computation is based. “A defendant is entitled to a specific computation of plaintiff's

damages, including amounts for both general and specific damages.” Wolf v. McCulley Marine

Servs., Inc., No. 8:10-CV-2725-T-30TGW, 2012 WL 4903328, at *1 (M.D. Fla. Oct. 16, 2012)

(internal quotation marks omitted).

       Defendant asserts that instead of disclosing the proper computation of damages required

under the rule, the plaintiff referenced “an undefined proof of loss for potential damages, forcing

GeoVera and its counsel to speculate what damages Plaintiff is actually seeking by and through

this lawsuit.” (Doc. 11). Plaintiff served the defendant with his initial disclosures on August 19,

2020. (Doc. 11-1). Plaintiff referred the defendant to the “claim correspondence, sworn proof of

loss, Cypress Hill Services estimate, and insurance policy already in Defendant’s possession” for

the information in the disclosures. (Doc. 11-1). A review of these documents shows that they do

in fact contain a specific computation of the damages claimed by the plaintiff. (See Doc. 12-1).

       The amended sworn proof of loss contains the total loss and damage ($80,290.61) and the

amount claimed under the insurance policy ($79,290.61). The documents include a breakdown of

the total loss claimed, including debris removal (28-man hours as $25/hour for a total of $700),

loss of use ($39,000), and a ten-page repair estimate from Cypress Hill Services (40,590.61). (Doc.

12-1). These documents include specific dollar amounts of the plaintiff’s claimed damages, as well

as the evidentiary material on which the computation is based.

       Moreover, this does not appear to be a case where the plaintiff’s answers require the

defendant to calculate or guess the plaintiff’s damages for him. See Pro Video Instruments, LLC

v. Thor Fiber, Inc., No. 618CV1823ORL31LRH, 2019 WL 5294942, at *2 (M.D. Fla. Apr. 15,



                                               -2-
Case 5:20-cv-00259-JSM-PRL Document 13 Filed 09/30/20 Page 3 of 3 PageID 433




2019). Rather, the documents contain a breakdown of the total loss claimed, including a detailed

repair estimate for the claimed damages. If the parties have any other issues regarding these

disclosures, counsel are encouraged to confer either in person or via telephone in an attempt to

resolve them.

       Accordingly, Defendant’s motion to compel and for sanctions is DENIED.

       DONE and ORDERED in Ocala, Florida on September 30, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                              -3-
